United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3117
                                   ___________

J. Malcolm Thompson,                      *
                                          *
                    Appellant,            *
                                          *
       v.                                 *
                                          *
Larry R. Peterson; David B. Danbom; *
Yur-Bok Lee; Gerald Anderson;             *
Thomas Isern; Harriette McCaul; Rick * Appeal from the United States
D. Johnson, all of whom are and/or were*      District Court for the District
persons employed within the teaching      * of North Dakota.
faculty and/or administration at North    *
Dakota State University, being named *              [UNPUBLISHED]
herein as having acted in both their      *
individual and official capacities; North *
Dakota State University, a publicly       *
supported institution of higher learning *
under the control of the North Dakota     *
State Board of Higher Education,          *
                                          *
                    Appellees.            *
                                     ___________

                           Submitted: May 14, 1999
                               Filed: May 21, 1999
                                  ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________
PER CURIAM.

       J. Malcolm Thompson, a nontenured state university professor, appeals the
district court's ruling dismissing Thompson's claims for violation of his procedural and
substantive due process rights based on the university's decision not to renew his one-
year teaching contract. Having reviewed the record and the materials submitted by the
parties, we see no error by the district court. We also conclude that an extended
discussion would serve no useful purpose. Believing the district court is correct, we
affirm on the basis of the district court's ruling. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-